Citation Nr: 1435482	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  12-25 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 (West 2002) for blindness of the right eye, claimed to be the result of treatment performed at the Department of Veterans Affairs Medical Center in Salt Lake City, Utah.  

REPRESENTATION

Veteran represented by:	Blinded Veterans Association


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister, V.M.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from July 1955 to September 1956.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in October 2011, a statement of the case was issued in September 2012, and a substantive appeal was received later that month.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In April 2009, the Veteran underwent cataract extraction with phacoemulsification and intraocular lens placement, right eye, at the Salt Lake City VA Medical Center (VAMC).  He signed a consent form on the same day the procedure was performed.  

Correspondence dated in May 2009 from W.J.W., M.D., reflects that the Veteran's cataract surgery at the Salt Lake City VAMC was complicated by acute endophthalmitis.  Dr. W.J.W. treated the right eye with intraocular injection of broad spectrum antibiotics which successfully eradicated the infection.  Dr. W.J.W. performed a heroic operation in an effort to try to save the eye from all vision loss and shrinkage but was unsuccessful as the retina was in too poor condition to salvage vision.  This was primarily due to extensive intraocular fibrosis as a consequence of the treated infection.  

Per June 2009 correspondence from G.A.M.Y, M.D., Ph.D., as a result of the cataract extraction, he developed endophthalmitis in the eye and underwent surgery to address this issue.  Dr. G.A.M.Y. stated that the Veteran is blind in the right eye from failed cataract surgery and endophthalmitis.  

Correspondence dated in April 2010 from A.M.G., M.D., reflects that the Veteran is legally blind in large part due to surgery performed at the Salt Lake City VA Medical Center (VAMC).  Per Dr. A.M.G., the Veteran was originally supposed to undergo macular surgery to the left eye; however, a decision was made to perform cataract surgery on the right eye.  Dr. A.M.G. stated that the surgery ended up with a very poor result.  The surgery was complicated and he ended up with a very serious infection in the right eye.  Dr. A.M.G. stated that it is obvious that the Veteran deserves any compensation/pension/service connection that can be provided to him for his legal blindness due to the fact that the Salt Lake City VAMC was directly responsible for his loss of vision in the right eye.  

A VA opinion should be obtained to assess whether under 38 U.S.C.A. § 1151 the Veteran's blindness of the right eye was proximately due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical treatment to the Veteran in April 2009.  It should also be ascertained whether the result was an event not reasonably forseeable.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request an opinion from a VA physician with appropriate expertise.  It is imperative that the claims folder be reviewed in conjunction with rendering an opinion.  

The examiner should offer an opinion as to the following:

Whether it is at least as likely as not (a 50 percent probability or greater) that the proximate cause of the Veteran's blindness, right eye, was the result of either (i) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA facility care or medical treatment or (ii) an event not reasonably foreseeable.  

All opinions and conclusions expressed must be supported by a complete rationale in a report.  If the examiner determines that the requested opinion(s) cannot be provided without resort to mere speculation, then please discuss why an opinion is not possible.  

An examination of the Veteran should only be scheduled if deemed necessary by the examiner to offer an opinion.  Any medically indicated special tests should be performed if deemed necessary.  

2.  Readjudicate the issue of entitlement to compensation pursuant to § 1151 for blindness, right eye.  If the benefit sought on appeal is not granted in full, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



